DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first engagement feature” and second engagement feature” in claims 2 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated. by Phan et al. (US Pub 2010/0318127).
With respect to claim 2, Phan et al. discloses a spacer (see figures 6, 8 and 10 below), comprising: an actuator assembly (fig 8, 20, 61-63) including an actuator body (Fig 8, 20, 61-62) having a longitudinal axis and an actuator (fig 8, 62) rotatable about the longitudinal axis, a portion of the actuator assembly configured to be inserted between a superior spinous process and an inferior spinous process of a subject (fig 5); and a clamp assembly (fig 8, 30s) including: a first wing  (fig 8, 30 left) having a first surface and a first engagement feature (fig 10, 33) extending from the first surface; and a second wing (fig 8, 30 right) having a second surface and a second engagement feature (Fig 10, 33) extending from the second surface, wherein at least one of the first or second wings is moveable (from fig 8 to Fig 6) relative to the actuator body within a first plane (in a plane parallel to the sagittal plane) to transition the clamp assembly between a first configuration (Fig 8) and a second configuration (fig 6), and wherein the at least one of the first or second wings is further moveable relative to the actuator body within a second plane (left 30 moves transverse/perpendicular towards the sagittal plane) transverse to the first plane to transition the clamp assembly between the second configuration and a third configuration (fig 10)  in which the first and second engagement features engage the superior and inferior spinous processes. With respect to claim 3, Phan et al. discloses wherein rotation of the actuator about the longitudinal axis moves the clamp assembly from the first configuration to the second configuration to position the at least one of the first or second wings relative to the superior spinous process and the inferior spinous process (fig 8 to fig 6). With respect to claim 4, Phan et al. discloses wherein the first and second planes are perpendicular to one another (fig 5 the first plane of movement is along the sagittal plane while the second is along the longitudinal axis of the actuator which is perpendicular to the sagittal plane). With respect to claim 5, Phan et al. discloses wherein the at least one of the first or second wings moves towards the actuator body when the clamp assembly moves from the second configuration to the third configuration (Fig 10, 30 right moves towards). With respect to claim 6, Phan et al. discloses wherein the actuator body extends from the clamp assembly in a dorsal direction and within a sagittal plane of the subject. With respect to claim 7, Phan et al. discloses wherein, with the clamp assembly in the third configuration, the first and second wings clamp onto the superior spinous process and the inferior spinous process and fix the superior spinous process and the inferior spinous process relative to one another (Fig 5C and fig 21 shows a wing that connects to both processes).
With respect to claim 8, Phan et al. discloses system, comprising: a delivery instrument (paragraph 39, “inserted percutaneously with the use of proper tools) including a working end (fig 10, 62, needs a tool to turn the nut); and a Spacer (fig 6, 10), comprising: an actuator assembly (Fig 6, 60-63 and 20) including an actuator body (fig 6, 20 and 61) having a longitudinal axis and an actuator (fig 8, 62) configured to engage a portion of the working end (hexagonal nut) of the delivery instrument and arranged to rotate about the longitudinal axis of the actuator body; and a clamp assembly including: a first wing (fig 6, 30) having a first surface and a first engagement feature (fig 6, 33) extending from the first surface; and a second wing (fig 6, 30) having a second surface and a second engagement (fig 6, 33) feature extending from the second surface, wherein at least one of the first or second wings is moveable relative to the actuator body within a first plane (parallel to the sagittal plane) to transition the clamp assembly between a first configuration (fig 8) and a second configuration (fig 6), and wherein the at least one of the first or second wings is further moveable relative to the actuator body within a second plane (along the longitudinal axis) transverse to the first plane to transition the clamp assembly between the second configuration and a third configuration (fig 10) in which the first and second engagement features engage the superior and inferior spinous processes. With respect to claim 9, Phan et al. discloses wherein rotation of the actuator about the longitudinal axis moves the clamp assembly from the first configuration to the second configuration to position the at least one of the first or second wings relative to the superior spinous process and the inferior spinous process (fig 8 to fig 6). With respect to claim 10, Phan et al. discloses wherein the first and second planes are perpendicular to one another (fig 5 the first plane of movement is along the sagittal plane while the second is along the longitudinal axis of the actuator which is perpendicular to the sagittal plane). With respect to claim 11, Phan et al. discloses wherein the actuator body extends from the clamp assembly in a dorsal direction and within a sagittal plane of the subject. With respect to claim 12, Phan et al. discloses wherein the at least one of the first or second wings moves towards the sagittal plane (fig 6 to fig 10 and shown in fig 5B to 5C) of the subject when the clamp assembly moves from the second configuration to the third configuration. With respect to claim 13, Phan et al. discloses wherein, with the clamp assembly in the third configuration, the first and second wings clamp onto the superior spinous process and the inferior spinous process and fix the superior spinous process and the inferior spinous process relative to one another (Fig 5C and fig 21 shows a wing that connects to both processes).With respect to claim 14, Phan et al discloses  wherein the actuator assembly convers rotational motion of the actuator into linear motion of the at least one of the first or second wings (nut rotates causing the right wing to move towards the body linearly in fig 10).

    PNG
    media_image1.png
    670
    680
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 15-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110066186 A1 discloses a spacer with wings and an actuator
US 20100234889 A1 discloses a spacer with wings and an actuator
US 20100070038 A1 discloses a spacer with wings
US 20090254185 A1 discloses a spacer with wings and an actuator
US 20090222043 A1 discloses a spacer with wings and an actuator
US 20090138046 A1 discloses a spacer with wings and an actuator
US 20080319550 A1 discloses a spacer with wings and an actuator
US 20080183211 A1 discloses a spacer with wings and an actuator
US 20080177391 A1 discloses a spacer with wings and an actuator
US 20080086212 A1 discloses a spacer with wings and an actuator
US 20070299526 A1 discloses a spacer with wings and an actuator
US 20070173832 A1 discloses a spacer with wings and an actuator
US 20060106381 A1 discloses a spacer with wings 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773